                           Case
                            Case3:16-md-02741-VC  Document
                                  4:20-cv-00378-DPM        10535
                                                    Document     Filed
                                                             2 Filed   04/23/20Page
                                                                     04/23/20   Page  1 of
                                                                                    1 of 22



    Apr 23, 2020                                    UNITED STATES JUDICIAL PANEL
                                                                 on
By: Jake Kornegay D.C.                               MULTIDISTRICT LITIGATION



                 IN RE: ROUNDUP PRODUCTS LIABILITY
                 LITIGATION                                                                               MDL No. 2741



                                                        (SEE ATTACHED SCHEDULE)                4:20-cv-00378 DPM


                                                CONDITIONAL TRANSFER ORDER (CTO −203)



                 On October 3, 2016, the Panel transferred 19 civil action(s) to the United States District Court for
                 the Northern District of California for coordinated or consolidated pretrial proceedings pursuant to
                 28 U.S.C. § 1407. See 214 F.Supp.3d 1346 (J.P.M.L. 2016). Since that time, 2,687 additional
                 action(s) have been transferred to the Northern District of California. With the consent of that court,
                 all such actions have been assigned to the Honorable Vince Chhabria.

                 It appears that the action(s) on this conditional transfer order involve questions of fact that are
                 common to the actions previously transferred to the Northern District of California and assigned to
                 Judge Chhabria.

                 Pursuant to Rule 7.1 of the Rules of Procedure of the United States Judicial Panel on Multidistrict
                 Litigation, the action(s) on the attached schedule are transferred under 28 U.S.C. § 1407 to the
                 Northern District of California for the reasons stated in the order of October 3, 2016, and, with the
                 consent of that court, assigned to the Honorable Vince Chhabria.

                 This order does not become effective until it is filed in the Office of the Clerk of the United States
                 District Court for the Northern District of California. The transmittal of this order to said Clerk shall
                 be stayed 7 days from the entry thereof. If any party files a notice of opposition with the Clerk of the
                 Panel within this 7−day period, the stay will be continued until further order of the Panel.



                                                                        FOR THE PANEL:


                                                  Apr 21, 2020
        I hereby certify that the annexed                               John W. Nichols
      instrument is a true and correct copy                             Clerk of the Panel
        of the original on file in my office.

  ATTEST:
  SUSAN Y. SOONG
  Clerk, U.S. District Court
  Northern District of California


      by:
                 Deputy Clerk
      Date:    April 23, 2020
   Case
    Case3:16-md-02741-VC  Document
          4:20-cv-00378-DPM        10535
                            Document     Filed
                                     2 Filed   04/23/20Page
                                             04/23/20   Page  2 of
                                                            2 of 22




IN RE: ROUNDUP PRODUCTS LIABILITY
LITIGATION                                                              MDL No. 2741



                 SCHEDULE CTO−203 − TAG−ALONG ACTIONS



 DIST     DIV.      C.A.NO.      CASE CAPTION


ARIZONA

  AZ         2      20−00688     Lewenstein v. Monsanto Company et al

ARKANSAS EASTERN

  ARE        4      20−00378     Rogers v. Monsanto Company

GEORGIA SOUTHERN

  GAS        6      20−00037     Yarbough v. Monsanto Company

LOUISIANA EASTERN

  LAE        2      20−01114     Lastra et al v. Monsanto Company
  LAE        2      20−01140     Carlton, et al v. Monsanto Company

NEW JERSEY

  NJ         3      20−03558     OEHLMANN v. MONSANTO COMPANY et al

NORTH CAROLINA EASTERN

  NCE        2      20−00019     Long v. Monsanto Company

OHIO NORTHERN

 OHN         3      20−00683     Canzoni et al v. Monsanto Company
 OHN         3      20−00716     Augsburger et al v. Monsanto Company
 OHN         3      20−00717     Phillips et al v. Monsanto Company

OHIO SOUTHERN

  OHS        1      20−00167     Mahedy v. Monsanto Company
